Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Status of Claims
This office action for the 15/792362 application is in response to the communications filed March 01, 2021. 
Claims 1, 6-11, and 16-20 were amended March 01, 2021. 
Claims 5 and 15 were cancelled March 01, 2021. 
Claims 1-4, 6-14, and 16-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of presenting a list of payor identities, the payor identities corresponding to payors available for selection by a user, obtaining a set of payor-specific ordering guidelines corresponding to a payor identity selected by the user via the graphical user interface and a payor class, and a set of pre-approved test types, wherein the payor-specific ordering guidelines comprise a plurality of ordering criteria flags, determining, if a laboratory test type for the laboratory test corresponds to at least one of the set of pre-approved test types, upon determining that the a test type for the laboratory test corresponds to at least one of the set of pre-approved test types, displaying a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location, obtaining a set of patient-specific data required by the payor to issue a reimbursement for the laboratory test based on the selected set of payor-specific guidelines entered by the user. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a graphical user interface”, “from a data store”, “with a payor-compliance logical circuit”, “on a graphical user 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the payor-specific ordering guidelines further comprise a medical necessity flag, a frequency limit flag, or a list of payor-approved laboratory test types” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the biological sample comprises urine, blood, or oral fluid” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the laboratory test comprises a drug test” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 6, 
Claim 6 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the medical necessity flag to true is identifying a medical necessity is required by the payor identified by the indication of the payor identity”, “displaying…a medical necessity input field”, “obtaining…a description of medical necessity entered by the user via the graphical user interface into the medical necessity input field”, “storing…the user description of medical necessity” and further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface”, “from the graphical user interface”, and “in the data store” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use. 
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the pre-screening flag to true if pre-screening is required by the payor identified by the indication of the payor identity”, “displaying…a pre-screening indicator” and “storing…the pre-screening criteria” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface”, and “in the data store” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” introduces additional 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the frequency limit flag to a payor-specific frequency threshold if a payor-specific frequency threshold is required by the payor identified by the indication of the payor identity” and “displaying…the payor-specific frequency threshold and an indication of a frequency at which the laboratory test had been performed for the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“displaying…a warning message if the indication of the frequency at which the laboratory test had been performed for the patient is equal to or exceeds the payor-specific frequency threshold” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 10, 
Claim 10 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“displaying…a warning message if the laboratory test does not match any of the payor-approved laboratory test types” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of present a list of payor identities, the payor identities corresponding to payors available for selection by a user, obtain a set of payor-specific ordering guidelines corresponding to a payor identity selected by the user via the graphical user interface and a payor class, and a set of pre-approved test types, wherein the payor-specific ordering guidelines comprise a plurality of ordering criteria flags, determine if a laboratory test type for the laboratory test corresponds to at least one of the set of pre-approved test types, upon determining that the a test type for the laboratory test corresponds to at least one of the set of pre-approved test types, display a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location, and obtain a set of patient-specific data required by the payor to issue a reimbursement for the laboratory test based on the set of payor-specific guidelines entered by the user. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmit an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a data store”, “a payor compliance logical circuit”, “a graphical user interface”, “wherein the payor-compliance logical circuit comprises a processor and a non-transitory medium with computer executable instructions embedded thereon, the computer executable instructions configured to cause the processor to”, “in a graphical user interface”, “from the data store”, “on the graphical user interface”, “from the graphical user interface”, and “via the graphical user interface”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“transmit an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2002/0161606; herein referred to as Bennett) in view of Smith (US 2015/0012300).
As per claim 1, 
Bennett teaches presenting a list of payor identities in a graphical user interface, the payor identities corresponding to payors available for selection by a user. (Paragraphs [0082] and [0128] of Bennet. The teaching describes a graphical user interface in which a user can see a list of insurance carriers (list of payor entities), wherein the choice of insurance carrier is selected by the user from the list.)
Bennett further teaches obtaining, from a data store, a set of payor-specific ordering guidelines corresponding to a payor identity selected by the user via the graphical user interface and a payor class, and a set of pre-approved test types, wherein the payor-specific ordering guidelines comprise a plurality of ordering criteria flags. (Paragraphs [0029], [0049], [0050], [0066], [0139] and [0140] of Bennett. The teaching describes an on-line medical test ordering system. Each payor has specific guidelines as to what 
Bennett further teaches determining, with a payor-compliance logical circuit, if a laboratory test type for the laboratory test corresponds to at least one of the set of pre-approved test types. (Paragraphs [0027], [0042]-[0044], [0051], [0052] and [0057] of Bennett. The teaching describes that the ordering system can be used specifically with laboratory tests. The teaching further describes “as an example, the method requires at least one ICD code payable for each CPT in the Order Code-CPT table”, “disclaimer notice alerts the client that the test being ordered is not considered medically necessary by the insurer (Medicare, for example) based on the ICD code entered”)
Bennett further teaches obtaining, from the graphical user interface, a set of patient-specific data required by the payor to issue a reimbursement for the laboratory test based on the selected set of payor-specific guidelines entered by the user via the graphical user interface. (Paragraphs [0042], [0045] and [0128]-[0131] of Bennett. The teaching describes at least “To use the generic test-ordering screen shown in FIG. 12, the user selects the generic insurance carrier from the drop down list on the Billing Information screen (FIG. 7C), and the system checks which laboratory has been set up for this client for this insurance carrier”, “When an ICD code is entered that is not 
Bennett further teaches transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines to a computing system associated with a laboratory. (Paragraph [0128] of Bennett. The teaching describes that once all of the testing requirements are met in light of the requirements from the insurer, the laboratory test order is submitted to the associated laboratory.)
Bennett does not explicitly teach upon determining that the a test type for the laboratory test corresponds to at least one of the set of pre-approved test types, displaying, on a graphical user interface, a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location. 
However Smith teaches upon determining that the a test type for the laboratory test corresponds to at least one of the set of pre-approved test types, displaying, on a graphical user interface, a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location. (Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the ordering system of Bennett, the order questionnaire form of Smith. Both the teaching of Bennett and the teaching of Smith are directed to ordering systems for laboratory tests. Each limitation claimed is taught by the prior art, though in separate references. The prior art would have performed the same when combined as they would apart. One of ordinary skill in the art would have found such a combination as predictable in light of what the prior art teaches. Accordingly, it would have been obvious to one of ordinary skill in the art to combine known elements in the prior art in the effort to create an improved system. One of ordinary skill in the art would have added to the teaching of Bennett, the teaching of Smith based on this rationale without yielding unpredictable results. 
The combined teaching of Bennett and Smith would then teach transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory. (Paragraph [0128] of Bennett. The teaching describes that once all of the testing requirements are met in light of the requirements from the insurer, the laboratory test order is submitted to the associated laboratory. Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The questionnaire is customized to meet the need of payors to verify a patient’s eligibility for care (a plurality of ordering 
As per claim 2, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the payor-specific ordering guidelines further comprise a medical necessity flag, a frequency limit flag, or a list of payor-approved laboratory test types. (Paragraphs [0033], [0049], [0050] and [0057] of Bennett. The teaching describes at least “there is shown a method, generally designated 70, for determining the medical necessity category of each test and providing the ABN page on the display screen of the client computer, in response to the payment status”)
As per claim 3, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the biological sample comprises urine, blood, or oral fluid. (Paragraph [0002] of Bennett. The teaching describes at least “A biological sample (e.g., blood, urine, culture, etc.) is taken from the patient by the medical professional”)
As per claim 4, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the laboratory test comprises a drug test. (Figure 7D, U149 of Bennett.)
As per claim 6, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches setting the medical necessity flag to true is identifying a medical necessity is required by the payor identified by the indication of the payor identity, displaying, on the graphical user interface, a medical necessity input field, obtaining, Paragraphs [0044], [0045], [0059], [0076], [0128] and [0131] of Bennett. The teaching describes at least “An example of the advance-beneficiary-notice screen (ABN) is shown in FIG. 7K. This screen is a reminder that limited coverage tests require specific diagnosis codes indicating medical necessity to justify reimbursement for the services”)
As per claim 7, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett and Smith further teaches setting the pre-screening flag to true if pre-screening is required by the payor identified by the indication of the payor identity, displaying, on the graphical user interface, a pre-screening indicator, storing, in the data store, the pre-screening criteria and transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria. (Paragraphs [0048], [0065], [0066], [0130] and [0131] and Table 3 of Bennett. The teaching describes at least “If Medicare determines that a particular service, although it would otherwise be covered, is not reasonable and necessary under the Medicare Program standards, Medicare will deny payment for that service. Tests ordered by your physician and identified on this requisition with the “@”, “&” or an “(F)” symbol are likely to be denied for payment. Those tests designated with the “@” symbol are likely to be denied for payment because Medicare usually does not pay for these tests for the reported diagnosis. Those tests designated with the “&” symbol are likely to be denied because the test is performed using a kit that is non-FDA approved/experimental. The Occult Blood and PSA laboratory tests that are designated with an “(F)” are likely to be denied payment Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The questionnaire is customized to meet the need of payors to verify a patient’s eligibility for care (a plurality of ordering flags) and also requests user input for the criteria needed for the facility where the test is to be performed, such as the test location (pre-screening criteria))
As per claim 8, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches setting the frequency limit flag to a payor-specific frequency threshold if a payor-specific frequency threshold is required by the payor identified by the indication of the payor identity. (Paragraph [0050] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”)
Bennett further teaches displaying, on the graphical user interface, the payor-specific frequency threshold and an indication of a frequency at which the laboratory test had been performed for the patient. (Paragraphs [0050] and [0062] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”, “the client may select how results are to be printed or viewed (step 132). Examples of pages displayed on the screen for client prompting and an example of a printed report are shown in FIGS. 8A-8C. It will be appreciated that the report may be printed or viewed with all test results shown or only abnormal results shown.”)
As per claim 9, 
The combined teaching of Bennett and Smith teaches the limitations of claim 8. 
Bennett further teaches displaying, on the graphical user interface, a warning message if the indication of the frequency at which the laboratory test had been performed for the patient is equal to or exceeds the payor-specific frequency threshold. (Paragraphs [0050] and [0062] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”, “the client may select how results are to be printed or viewed (step 132). Examples of pages displayed on the screen for client prompting and an example of a printed report are shown in FIGS. 8A-8C. It will be appreciated that the report may be printed or viewed with all test results shown or only abnormal results shown.”) 
As per claim 10, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches displaying, on the graphical user interface, a warning message if the laboratory test does not match any of the payor-approved laboratory test types. (Paragraphs [0029], [0050], [0062], [0066] and [0145] of Bennett. The teaching describes at least “If a patient's eligibility cannot be verified, a message is displayed noting inability to verify eligibility”)
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Response to Arguments
Applicant's arguments filed March 01, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive.
The applicant argues that the pending claims are not directed to any abstract idea. The examiner respectfully disagrees. The pending claims are directed to the abstract idea category of “Certain Methods of Organizing Human Activity” as is laid out in detail in the rejection above.
The applicant further argues that even if the pending claims could reasonably be directed to an abstract idea, the pending claims contain additional limitations that successfully integrate the alleged abstract idea into a practical application. Specifically, the applicant demonstrates that there is an existing deficiency in electronic ordering platforms in paragraphs [0002] and [0003] of the instant specification. The examiner respectfully disagrees. The examiner is going to assume that the instant specification is arguing that the claimed invention is providing a technical solution to a technical problem involved with electronic ordering platforms. There does not appear to be any technological improvement here. The problems identified by the instant specification have to do with how a general purpose computer is configured with existing technology not meeting the needs of the payors. The claimed invention merely appears to address the business problem of tailoring the needs of the payors while leveraging existing technology in the process. There is also no indication that the function of the computer is improved by the claimed steps. 
The applicant further argues that the pending claims amount to significantly more than the abstract idea because they contain meaningful limitations that go beyond generally linking such a concept to a generic computer. The examiner respectfully disagrees. All of the limitations that the applicant references alone and in combination with one another is directed to an abstract idea without providing additional limitations that are considered to integrate these limitations into a practical application or something that is not well-known routine and conventional. The applicant here merely presents a list of functions they believe constitutes a meaningful limitation that amounts to significantly more than merely 
The applicant further argues that the pending claims do not preempt the use of this approach in all fields in light of Bilski. Specifically that the claimed invention is a specific process implemented on specific machines for the process and does not preempt the process in all fields. The examiner respectfully disagrees with this argument. In the Alice decision the U.S. Supreme Court found that claims were drawn to the abstract idea of intermediated settlement. See Alice, Slip Op. at 7. Here, the pending claims are directed to the identified abstract idea which constitutes certain methods of organizing human activity. The Supreme Court further found that the mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention. This conclusion accords with the pre-emption concern that undergirded their section 101 jurisprudence. See Alice, Slip Op. 13. Here, the pending claims are generally linked to a technological environment through the mere recitation of a generic computer, e.g. “in a graphical user interface”, “from a data store”, “with a payor-compliance logical circuit”, “on a graphical user interface”, “via the graphical user interface” and “from the graphical user interface”. Further, paragraph [0045] of the as filed specification explicitly states that the computing system can be a general-purpose computing device demonstrating that the claims do not require any specific machine. The Supreme Court further found that the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea using some unspecified, generic computer. See Alice, Slip Op. 15. Here the pending claims provide no further limitations that amount to something significantly more than the abstract idea because the additional limitations merely link the abstract idea to a generic computer and provide functions that are well-known, 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/C.A.N./Examiner, Art Unit 3686               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626